El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
La demandante obtuvo sentencia de divorcio a su favor y el demandado alega que la corte inferior cometió los si-guientes errores:
“Primero: — La Corte erró al declarar con lugar la demanda, y en su consecuencia probadas todas sus alegaciones, cuando en reali-
*374dad de verdad éstas no solamente dejaron de probarse, sino que fue-ron eontradiebas y desvirtuadas por la prueba del demandado.
“Segundo: — La Corte erró al declarar con lugar la demanda y al no desestimar la misma, habida consideración de no aparecer de la prueba presentada, ser ella el cónyuge inocente en cuanto a los hechos que motivaron la acción de divorcio, y al haber admitido su culpabilidad en cuanto a los mismos.”
El divorcio fué decretado por el fundamento de trato cruel. La demandante declaró sobre un acometimiento grave por parte del demandado al regreso de la demandante después de baber salido de la casa a una diligencia desatendiendo las órdenes anteriores del demandado.
El demandado negó la agresión pero admitió al declarar como testigo que mientras la demandante estaba en la igle-sia el demandado registró su baúl y encontró una carta de su madre; que luego al llevar a cabo el plan que cuidado-samente había concebido, el demandado logró sorprender a la demandante cuando estaba contestando la carta de refe-rencia; y al negarse dicha demandante a entregar tal con-testación el demandado la obtuvo mediante violencia.
Estas dos cartas fueron presentadas como prueba por el demandado. La primera es completamente laudatoria para el demandado, contiene muchos sanos consejos y parece ha-ber sido escrita por una suegra excepcionalmente discreta, así como por una inteligente y afectuosa madre. Desgra-ciadamente para la demandante, sin embargo, resulta tam-bién muy claro que dicha carta fué escrita en contestación a una queja que a su madre le hiciera la demandante.
La contestación a esta carta que fué cogida por el de-mandado, contiene un relato de la violencia y el lenguaje abusivo del demandado; y el demandado admitió que des-pués del incidente arriba referido mandó a la demandante a donde su madre.
La demandante en la fecha de los anteriores sucesos era una mujer joven de 20 años y estaba encinta.
La edad precisa del demandado no consta, pero los autos *375revelan que era el padre de seis hijos habidos con la anterior esposa, de quien se había divorciado poco antes del matrimonio con la demandante.
La prueba testifical del demandado tiende también a co-rroborar la de la demandante en cuanto a otro suceso más o menos violento que ocurrió inmediatamente de la llegada del demandado a la casa de la suegra y su hija, poco tiempo después del nacimiento del niño. Aquí también admite el demandado que al negarse la esposa a permitir que él viera al niño la amenazó con llevárselo, e hizo ver que iba a cum-plir su amenaza.
El alcalde del pueblo, testigo del demandado, declaró que fué informado del suceso y llegó al sitio a tiempo en que pudo ver a la esposa desaparecer por la esquina de la calle con su niño. También dijo que encontró al deman-dado en un estado de excitación nerviosa y le persuadió a que regresara a su hotel.
La prueba en conjunto, incluyendo la del demandado, no deja lugar a duda en cuanto a que la demandante recibió una fuerte impresión.
El juez sentenciador evidentemente aceptó como cierta la versión que hace la demandante acerca de las palabras fuer-tes empleadas por el demandado y varios cargos de infideli-dad y mala conducta que se dice fueron hechos por él en este caso.
Si los actos imputados al demandado por la demandante que comprendían un período de varios meses eran o nó constitutivos necesariamente de trato cruel, es cuestión que depende en gran parte del grado de educación, cultura y refinamiento de la esposa. Sobre estas cosas la corte inferior estaba en»mejores condiciones para poderlas juzgar en vista de la apariencia general y el comportamiento de la demandante como testigo que este tribunal mediante una lec-tura del récord taquigráfico. Atendidas todas las circuns-tancias, no estamos dispuestos a variar la conclusión a que llegó la corte inferior sobre esta cuestión.
*376La segunda proposición contenida en el señalamiento de errores se funda en ciertas admisiones de culpabilidad que aparecen en una carta a la cual ya se ba becbo mención y en admisiones semejantes becbas por la demandante en el interrogatorio de repreguntas.
Del récord taquigráfico hacemos la siguiente cita:
“Dmclo. — P.—¿Ud. ha dicho que no sabe las razones que tiene el demandado para estar incomodado con Ud? — R.—No señor. — P. —¿No es verdad que Ud. le manifestó al demandado, en Aguas Bue-nas, varias veces, que lo odiaba, que no lo quería, que no quería re-laciones con él? — R.—Sí señor, como estaba siempre peleando con-migo, no me podía asomar a una ventana; hasta la lavandera que le lavaba tenía que traer la ropa por una ventana, porque todo era malo; tenía que andar derechita, todo eran celos, no podía vivir con él. — P.—¿Él la celaba a Ud? — R.—Diario, diario. — P.—¿Eso ha-cía que no lo quisiera? — R.—Seguro, y como me calumniaba tantas veces; a principios me calumniaba muchísimo. Figúrese. — P.— .¿Por qué adoptaba esa actitud, por culpa de él o de Ud? — (Dte.) —Me opongo a la pregunta. Es imposible que le conteste eso.— (Juez) :■ — -Puede contestar a qué obedecía eso, si lo sabe.— (Dmdo.) —P.—Fíjese en esta carta. — R.—Esa carta la escribí yo. — P.—Va-mos a ofrecerla en su oportunidad. Quiero que se marque como Exhibit 1 del demandado para ser presentada en su oportunidad. ¿ Esa carta, cuando' la escribió a su mamá, la escribió en contesta-ción a otra carta de ella? — R.—No señor, yo no recuerdo. Me es-cribió tantas veces! — -P.—Para refrescar su memoria, mire esa carta. — R.—Sí señor, es una carta de mamá. — P.—¿Una carta que ella le escribió a Ud? — R.—Sí señor. — P.—¿En contestación a esta carta le escribió ésta? — R.—No sé; ella me escribió muchísimas.— P. — ¿No sabe si fué contestando ésa? — R.—Eso fué al principio que me fui para allá. Un mes y pico que estuve allá. Esa carta que él tiene mía, la escribí yo como una semana antes de haber pasado eso. Un domingo, por la tarde. Un sábado salió al corral, y yo estaba sentada en un sillón y él también, y salió al corral y cuando subió me dijo, sin tener nada, que era una puta; sin hablar; no sé que tendría él; él me tenía tipo de tener capacidad y entonces yo le contesté ‘que Dios quisiera que la hija mayor de él le saliera lo que él me decía’; ahí se paró y me dió una garnatada y como me eché *377a gritar cogió una silla para darme; eso fué un sábado en la tarde, le dije que se lo iba a decir a mam'á, y estaba pendiente de que- es-cribiera, y cuando subió estaba escribiendo y me cogió la carta, do-mingo por la noche; no me dijo nada, peleó conmigo, y así estuvo viviendo una semana; después de la semana entonces fué que me pegó, porque salí al teléfono a preguntarle a mamá cómo estaba ella; él le había dicho a mamá que la iba a llevar para allá, como le es-cribí si iba o no y no contestaba, le pregunté por teléfono si iba a ir o no.”
La carta en cuestión es como sigue:
“Aguas Buenas, P. R. — Enero 21, 1924. — Querida Yoyo: — Des-pués de saludarte y pedirte la bendición, paso a contestar tu carta. —Yoyo, Honoria no quiso quedarse; pero te contará. Yo sé que yo tengo la culpa de todo esto; pero me es imposible seguir esta vida. — Yoyo, tú sabes que yo no quiero este hombre; prefiero vivir más mal en casa y estar tranquila que vivir aquí. Yoyo, si supieras que este hombre; Honoria se fué para Caguas el sábado, y se puso a pelear conmigo y se puso a decirme que yo no era nada más que una puta, y yo le dije, que la esperanza era que lo viera por una hija de las dél; y se levantó de donde estaba y me dio dos garnatás y como fué la primera vez que me da, ahora sigue dándome y como yo no puedo vivir con él, porque no lo quiero. Yoyo, he hecho todo me se imposible. Qué triste es vivir al lado de un hombre que uno no quiere! ¡ Me costará la vida! ¡ Seguir esta vida me es imposible vivir así! Yoyo, tú sabes lo malo que es no querer una persona? morirse de sentimiento, espero vengas a buscarme. Honoria te con-tará, y te dirá que yo tengo la culpa; pero yo no se la echo a nadie. Yo no sé; pero es una cosa que me empuja a dejarlo y no puedo estar un momento tranquila, haz todo lo que puedas por mí; si sigo esto me mataré, por que no puedo estar un momento contenta al lado de él. Espero me oigas. Tu hija,-Rafa. ”
Tales admisiones, interpretadas en relación con la expli-cación contenida en sn contexto no pueden ser consideradas como suficientes para constituir sin más una defensa fun-dada en la teoría de recriminación. Kennerly v. Kennerly, 29 D.P.R. 777.

Debe confirmarse la sentencia apelada.